The jury heard testimony that Undrewent Evans drove
                             Sanders, Larry Bailey, and Gregory Boyd to a party in her car. When they
                             arrived, they encountered the two victims and asked whether the party
                             was over. The victims stated that the party ended after the police arrived
                             and they were leaving the area because they were carrying guns. The
                             victims walked away and Sanders, Bailey, and Boyd got back into Evans'
                             car. Boyd suggested that they should rob the victims of their guns. Evans
                             had given Bailey the keys to her car, so Sanders, Bailey, and Boyd used
                             her car to pursue the victims. Bailey drove past the victims and parked
                             the car ahead of their direction of travel. As the victims traveled past the
                             parked car, Boyd and Sanders got out and shot at the victims as they ran
                             away. Bailey urged Boyd and Sanders to get back in the car and then
                             drove to the Denny's restaurant where they were apprehended. Sanders
                             testified that Bailey was the getaway driver for the robbery and admitted
                             that he fired eight rounds at the back of a victim who was running away.
                                         We conclude that a rational juror could reasonably infer from
                             this evidence that Sanders conspired with others to commit robbery and
                             murder and attempted to commit robbery with the use of a deadly weapon.
                             See NRS 193.165(1); NRS 193.200; NRS 193.330(1); NRS 199.480(1); NRS
                             200.010; NRS 200.380(1); Sharma v. State, 118 Nev. 648, 659, 56 P.3d 868,
                             874 (2002) ("Mntent can rarely be proven by direct evidence of a
                             defendant's state of mind, but instead is inferred by the jury from the
                             individualized, external circumstances of the crime, which are capable of
                             proof at trial."); Garner v. State, 116 Nev. 770, 780, 6 P.3d 1013, 1020
                             (1998) ("Evidence of a coordinated series of acts furthering the underlying
                             offense is sufficient to infer the existence of an agreement and support a
                             conspiracy conviction."), overruled on other grounds by Sharma, 118 Nev.

SUPREME COURT
        OF
     NEVADA

                                                                  2
(0) 1947A     66.


                    111111                                             ,WISM.,TVAMVVafif;Sou 'W-111091t1-3,6P '   -;;',":sita 1 ft
                at 655, 56 P.3d at 872. It is for the jury to determine the weight and
                credibility to give conflicting testimony, and the jury's verdict will not be
                disturbed on appeal where, as here, substantial evidence supports the
                verdict. See Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981). We
                further conclude that the district court acted within its discretion by not
                issuing an advisory verdict. See NRS 175.381(1); Milton v. State, 111 Nev.
                1487, 1493, 908 P.2d 684, 688 (1995).
                Suppression motion
                            Sanders contends that the district court erred by denying his
                pretrial motion to suppress his confession because it was not freely and
                voluntarily given. He claims that because of the length of his detention,
                food and sleep deprivation, his youth and lack of education, and the
                detective's use of religious coercion, his will was overborne by the police
                interrogation.
                            "A confession is admissible only if it is made freely and
                voluntarily, without compulsion or inducement." Passama v. State, 103
                Nev. 212, 213, 735 P.2d 321 P.2d 321, 322 (1987). "The question of the
                admissibility of a confession is primarily a factual question addressed to
                the district court: where that determination is supported by substantial
                evidence, it should not be disturbed on appeal." Chambers v. State, 113
                Nev. 974, 981, 944 P.2d 805, 809 (1997). In determining whether a
                confession was made voluntarily, the court looks to the totality of the
                circumstances, considering "the youth of the accused; his lack of education
                or low intelligence; the lack of any advice of constitutional rights; the
                length of detention; the repeated and prolonged nature of questioning; and
                the use of physical punishment such as the deprivation of food or sleep."
                Passama, 103 Nev. at 214, 735 P.2d at 323.

SUPREME COURT
        OF
     NEVADA

                                                           3
(0) I947A


                                 ziavots, 'ivtzt:-qo -twrzzwzez.ez.   L
                                                                      IAIS                  INS1110111
                            The district court conducted a suppression hearing, denied the
                motion, and made the following factual findings on the record: (1) Sanders
                was bright and articulate and did not have any deficiencies based on youth
                that would justify suppressing the statement; (2) the uncontroverted
                evidence was that God was not mentioned at all during the interview; (3)
                the detective did not go out of his way to show the cross that was
                embossed on his notebook or discuss its importance during the interview;
                (4) the length of Sanders' detention did not raise concerns; (5) Sanders was
                not subjected to repeated questioning and the interview lasted for about
                20 minutes; and (6) Sanders "may have been up for some long period of
                time, but it wasn't that the state agents kept him up forever then tried to
                question him, or any other things that would. . . justify the suppression of
                the confession." The district court's conclusion that Sanders' confession
                was voluntary is supported by substantial evidence and is not clearly
                wrong. Accordingly, Sanders has failed to demonstrate error in this
                regard.
                Batson challenge
                            Sanders contends that the district court erred by rejecting his
                Batson challenge to the State's use of a peremptory challenge to remove an
                African-American woman from the venire. See Batson v. Kentucky, 476
                U.S. 79 (1986). He claims that the State's disparate questioning of the
                venire and implausible explanations for striking juror 210 demonstrated
                purposeful discrimination and the district court's decision to grant the
                State's peremptory challenge deprived him of a fair trial by an impartial
                jury.
                            A Batson challenge requires the district court to employ a
                three-step analysis:

SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A


                            1177:10.15,1W-M1
                            (1) the opponent of the peremptory challenge must
                            make out a prima facie case of discrimination, (2)
                            the production burden then shifts to the proponent
                            of the challenge to assert a neutral explanation for
                            the challenge, and (3) the trial court must then
                            decide whether the opponent of the challenge has
                            proved purposeful discrimination.
                Ford v. State, 122 Nev. 398, 403, 132 P.3d 574, 577 (2006). Circumstantial
                evidence may be relevant in determining whether the reasons offered for
                the peremptory challenge of a minority prospective juror are pretext for
                discrimination. Id. at 405, 132 P.3d at 578-79 (discussing factors to be
                considered when determining whether a prosecutor's reasons for a
                peremptory challenge are pretextual). "The trial court's decision on the
                ultimate question of discriminatory intent represents a finding of fact of
                the sort accorded great deference on appeal."                       Walker v. State, 113 Nev.
                853, 867-68, 944 P.2d 762, 771-72 (1997) (internal quotation marks
                omitted).
                            Sanders objected to the State's peremptory challenge of juror
                210 because she was the only African American on the venire. The State
                offered the following explanations for the challenge: (1) juror 210 did not
                like the way the police responded when she reported a carjacking; (2) she
                indicated in a visual manner that she was against the death penalty, juror
                11 was also challenged when he expressed concerns about the death
                penalty; (3) she and juror 189 reacted in a visual manner to a comment
                about giving more credence to police officers than other individuals, juror
                189 was also challenged; (4) she and juror 189 constantly talked to each
                other during voir dire, raising concerns that she might not follow the trial
                or would discuss the case before deliberations; and (5) she had a visual
                reaction to juror 209's comment about self-defense, leaned over and looked
                down at him, made a comment to juror 189, and then stated, "I have been
SUPREME COURT
        OF
     NEVADA
                                                                 5
(0) I947A


                    EfilE•          :k;       -   "   MX,IT,TaTrf;c1F8T-AM-IlithenTAMOr
                  in martial arts for 20 years. You have a right to defend yourself." Sanders
                  disputed the State's explanations, stating that juror 210 affirmatively
                  asserted that she could be fair and impartial after learning that this was
                  not a capital case and her negative experience with law enforcement was
                  not a race-neutral reason for striking a juror because the vast majority of
                  African Americans have had negative experiences with law enforcement.
                              The district court determined that jurors 210 and 239 were the
                  only African Americans on the venire and juror 239 was excused for cause;
                  observed that a juror's visible reaction to questions may lead to more
                  questions and raise concerns as to whether the juror is answering the
                  question or meant the substance of his or her answer; and found that the
                  State's explanations for the challenge were not singular to juror 210 and
                  were race-neutral. Because "discriminatory intent is not inherent in the
                  State's explanation [s]" and the explanations are not "implausible or
                  fantastic," we Conclude that the district court did not clearly err in
                  rejecting Sanders' Batson challenge. Ford, 122 Nev. at 403, 404, 132 P.3d
                  at 578.
                  Proposed defense instruction
                              Sanders contends that the district court abused its discretion
                  by refusing to instruct the jury on voluntary manslaughter because
                  evidence was presented that he was scared and confused, did not know
                  what was going on, and shot at the victims in that state of mind.
                              "The district court has broad discretion to settle jury
                  instructions, and this court reviews the district court's decision for an
                  abuse of that discretion or judicial error." Crawford v. State, 121 Nev.
                  744, 748, 121 P.3d 582, 585 (2005). "[A] defendant is entitled to a jury
                  instruction on a lesser-included offense if there is any evidence at all,

SUPREME COURT
        OF
     NEVADA

                                                       6
(0) 1947A     •


    RAMS                                                                        INAZMAK111111111111111111EIBERI1
                            however slight, on any reasonable theory of the case under which the
                            defendant might be convicted of that offense." Rosas v. State, 122 Nev.
                            1258, 1264-65, 147 P.3d 1101, 1106 (2006) (internal quotation marks
                            omitted). Voluntary manslaughter is a lesser-included offense of murder,
                            Williams v. State, 99 Nev. 530, 531, 665 P.2d 260, 261 (1983), and is
                            described and defined by NRS 200.040, NRS 200.050, and NRS 200.060.
                                            Some evidence was presented that would justify instructing
                            the jury on voluntary manslaughter. The jury heard testimony that the
                        victims were believed to possess guns, the victims appeared to reach for
                            these guns, Sanders thought the victims were going to shoot, Sanders
                            heard shots, and Sanders was scared for his life and reacted by shooting at
                            the victims. See NRS 200.050(1) (voluntary manslaughter requires "a
                            serious and highly provoking injury inflicted upon the person killing,
                            sufficient to excite an irresistible passion in a reasonable person, or an
                            attempt by the person killed to commit a serious personal injury on the
                        person killing" (emphasis added)). Although we conclude that the district
                            court erred by refusing to instruct the jury on voluntary manslaughter,
                            "we are convinced beyond a reasonable doubt that the jury's verdict was
                            not attributable to the error and that the error was harmless under the
                        facts and circumstances of this case." Crawford, 121 Nev. at 756, 121 P.3d
                            at 590.
                            Cumulative error
                                            Sanders contends that cumulative error deprived him of a fair
                        trial. We conclude that there was one error, the error was harmless, and
                            Sanders was not deprived of a fair trial. See U.S. v. Sager, 227 F.3d 1138,
                            1149 (9th Cir. 2000) ("One error is not cumulative error."); Pascua v. State,
                            122 Nev. 1001, 1008 n.16, 145 P.3d 1031, 1035 n.16 (2006).

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                    7
              KIVA   /BMW             -V!      '                             Having considered Sanders' contentions and concluded that he
                is not entitled to relief, we
                             ORDER the judgment of conviction AFFIRMED.




                                                         Saitta



                cc: Hon. Douglas W. Herndon, District Judge
                     Oronoz & Ericsson
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    8
(0) 1947A


                                                                      af,M.I.r•Nz!gaeW g-ikw   LW.